OPINION — AG — **** SUSPENSION OF JUDICIAL RETIREMENT COMPENSATION **** UNDER 20 O.S. 1971 1102 [20-1102], JUDICIAL RETIREMENT COMPENSATION SHOULD HAVE BEEN SUSPENDED FOR A RETIRED JUDGE OR JUSTICE DURING THE TIME WHICH HE HOLDS ANY POLITICAL OR JUDICIAL OFFICE, EVEN IF HE RECEIVES NO COMPENSATION AS AN OFFICE HOLDER. JUDICIAL RETIREMENT COMPENSATION SHOULD NOT BE SUSPENDED WHILE A RETIRED JUDGE REPRESENTS AN INDIGENT ACCUSED OF CRIME PURSUANT TO COURT APPOINTMENT, FOR SUCH APPOINTMENT IS NOT ANY POLITICAL OR JUDICIAL OFFICE. CITE: 20 O.S. 1971 1107 [20-1107], 74 O.S. 1971 818 [74-818] (CHARLES L. PAIN)